DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on July 12, 2022. Claims 1, 7, and 14-15 are amended.
The applicant contends that the cited prior art fails to disclose the various components of the closure element (10), as recited by claim 1 (pp. 11-12). 
In response, the examiner notes the extraordinary breadth of the relevant limitations. Among the terms used: “connection,” “retainer,” “head,” etc. Something as fundamental as a fastener could satisfy each of those terms. Presume a bolt: its tip could be taken as the “head,” it certainly retains the structures it couples together and therefore functions as a “retainer,” and by virtue of connecting these structures the bolt serves as a “connection.” Theoretically, then, two bolts are sufficient to satisfy these features. 
And yet, the cited prior art discloses much more – Figures 1 and 3 of Kim depict a sealing element (100), a retainer (210), a detachable connection (440), and a fastener assembly comprising first (300) and second (500) elastic elements. The head of Kim’s detachable connection, which is a bolt, may be taken as the “latching head,” and the sealing element’s screw coupling part (110) may be taken as the claimed “latching projection” – in this way, the latching head of the detachable connection “engages a latching projection…of the sealing element.”
The examiner, then, understands the cited prior art as satisfying the limitations of the instant claim set. 
Drawings
The drawings are objected to because paragraph [0043] attests that a “fastening web 40 of the sealing element 11…engages into a fastening niche 41 of the intermediate carrier 16.” However, as shown by Figure 9, the fastening web (40) is disposed between the fastening niche (41) and intermediate carrier (16). In other words, according to the specification, the niche (41) is a member of the carrier (16), yet Figure 9 depicts these two elements separately with the fastening web (40) disposed therebetween. Further, the structure denoted by reference numeral 41 in Figure 9 is indeterminate – it appears to simply point to an empty space. In Figure 10, as well, the carrier (16) and niche (41) appear completely separated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “element” and “assembly,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The “means for feeding a process gas” of claim 1;
The “means for holding a substrate” of claim 1;
The “sealing element” of claims 1, 5, and 15;
The “fastening element” of claim 1;
The “adjusting element” of claim 15;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The means for feeding a process gas will be interpreted as a gas supply line (3) and gas inlet (4) in accordance with paragraph [0032] of the specification.
The means for holding a substrate will be interpreted as a susceptor (5) in accordance with paragraph [0032].
The sealing element (11) will be interpreted as a curved surface in accordance with paragraph [0054].
The fastening element (40) is improperly defined, prompting 112 rejections.  
The adjusting element (55) will be interpreted as a curved surface in accordance with paragraph [0063].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 defines the “detachable connection” as comprising a feature corresponding to reference numeral 43, whereby paragraph [0043] defines this reference numeral as the “latching projection” of the fastening web (40) (Fig. 9). However, the same paragraph proceeds to directly recite the latching projection, thereby overdetermining the feature. In other words, by independently reciting the same feature under two separate titles, the metes of the feature are rendered indeterminate. 
Separately, the same paragraph of claim 1 characterizes the latching projection as a member of the fastening element – “a latching projection (43) of a fastening element (40).” However, as noted above, the latching mechanism was originally defined as a member of the “detachable connection.” The applicant must clarify the status of custody as it pertains to the latching mechanism. To advance prosecution, the examiner will consider the prior art disclosure of features 44 and 46 as satisfying the recitation of a “detachable connection.”
Separately, the same paragraph of claim 1 reads: “wherein the detachable connection (43, 44, 46) comprises a latching head (46’).” As the detachable connection is explicitly defined as comprising features 43, 44, and 46, it is unclear how the connection can suddenly be expanded to include feature 46’ without also expanding the notation enumerating the corresponding reference numerals. Clarification as to the proper metes of the “detachable connection” is required. To advance prosecution, the examiner will consider “detachable connection” satisfied by the prior art disclosure of features 43, 44, and 46. 
Lastly, claim 1 has been amended to recite a “fastening element (40),” which is a generic placeholder being interpreted under 112(f). The term “fastening element,” however, only appears once in the specification – in paragraph [0009], where its structure is not elaborated. Another confound is that the associated reference number, 40, denotes a “fastening web” according to the specification. Does “fastening element (40)” refer to the fastening element of paragraph [0009] or to the “web” associated with reference numeral 40? Clarification is required. To advance prosecution, the examiner will treat the reference numeral as controlling, and will interpret the limitation as denoting the flange structure (40) delineated by Figure 4. 
As noted above, the specification defines the structure corresponding to reference numeral 40 as a “web,” but its function and rendering do not seem commensurate with this title. Figure 8, for instance, delineates reference numeral 40 as a flange which secures the carrier (16). It is unclear how a “web” aptly describes this configuration. To advance prosecution, the examiner will accept the prior art disclosure of a flange as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi et al., US 2006/0054854, in view of Kim et al., US 2018/0156339.
Claims 1, 12: Tauchi discloses a processing chamber, comprising:
A gastight and evacuable reactor housing (511) (Fig. 5);
An inner housing (509) arranged within the reactor housing [0088];
A gas supply line (501) and gas inlet (534), i.e., “means for feeding a process gas to the inner housing” [0082];
A susceptor (504), i.e., “means for holding a substrate in the inner housing” [0078];
A closure element comprising a sealing element (513) and a fastener assembly (1002) [0090];
A carrier (~521) configured to carry the closure element [0113];
Wherein the sealing element is configured to seal a loading opening of the inner housing [0090];
Wherein the sealing element encircles a counter-sealing zone on the outside of the inner housing;
Wherein the fastener assembly (1002) fastens the sealing element to the carrier so that the sealing element elastically deflects along an axis [0115];
Wherein the fastener assembly (1002) exerts a force that presses the sealing zone again the counter-sealing zone.
Tauchi, though, does not teach first and second elastic elements as composing the fastener assembly, nor does the reference fully elaborate a “detachable connection” or “retainer.” In supplementation, Kim is cited to describe an alternative closure element serving to affix a sealing element to a carrier. The citation describes a gate valve having a sealing element (100) coupled to a carrier (30) via a fastener assembly (Fig. 1). Figure 3 limns an exploded view of said assembly, comprising first (300) and second (500) elastic elements [0028, 0034]. As these elements are disposed on either side of the connecting bar (200), they can be treated as generating two forces in opposite directions [0048]. Further, Kim provides a detachable connection (440), i.e., a bolt, whereby its head may be taken as the “latching head,” and the sealing element’s screw coupling part (110) may be taken as the claimed “latching projection.” The latching head engages the latching projection, as shown by Figure 3. This embodiment “floatingly mounts” the sealing element, as claimed. The use of multiple elastic components permits a variable response to unbalanced forces or “separation error” and, for at least these reasons, it would have been obvious to structure Tauchi’s closure element in accordance with the archetype disclosed by Kim.
Lastly, regarding the preamble’s stipulation of a CVD chamber: Tauchi does not address the denomination of the processing chamber, but the examiner observes that it is, nevertheless, outfitted with the necessary instruments to execute CVD, whereby this demonstration of capacity is sufficient to satisfy the threshold for rejection: a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 5: Tauchi’s loading opening is arranged in a curved section of the inner housing, and the sealing element has a curved sealing surface, accordingly (Fig. 6). The loading opening passes through a cylindrical wall of the inner housing, wherein the carrier is displaceable in a plane perpendicular, i.e., vertically, to a contour axis of the cylindrical wall [0092].  
Claim 7: As delineated by Figure 3, Kim provides a screw (440) secured to a retainer (430), whereby the screw’s shaft is inserted in a mounting hole (220). Further, the first (300) and second (500) elastic elements are supported on surfaces that face away from each other.
Claim 14: The sealing element can simply be detached from the carrier in the opposite manner of its affixment. 
Claim 15: The act of replacing the sealing element with another such element, and naming the second element an “adjusting element,” is sufficient to satisfy these limitations. It is the position of the Office that the act of substituting one element for another that functions in the same way is within the scope of ordinary skill.
Claims 17-19: Kim’s elastic elements are supported by each of a retainer (410), a screw shaft (440), or a sliding sleeve (210). Any permutation of these coupling relationships is sufficient to satisfy the claimed configurations.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Ehrne et al., US 2011/0108750. Ehrne teaches a sealing element (1), a detachable connection (26), a retainer (7), and a fastener assembly (18), whereby these features couple to floatingly mount the sealing element (Figs. 2-5; [0063]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716